UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
THERESA MCDONALD,

                              Plaintiff,

       against
                                                        CIVIL ACTION NO.: 19 Civ. 2209 (JPO) (SLC)

                                                                          ORDER
J.C. PENNEY CORPORATION, INC.,

                              Defendant.




SARAH L. CAVE, United States Magistrate Judge.

       Plaintiff is ORDERED to provide an itemized response to Defendant's letter (ECF No. 38),

via ECF, by Friday, March 27, 2020, responding to all outstanding discovery in the order in which

presented.

       Defendant's request to reserve its rights regarding its anticipated motion for sanctions

and attorneys' fees is GRANTED. Given Plaintiff's continued failure to comply with the Court's

orders or her discovery obligations, Defendant may file a comprehensive motion for sanctions

and attorneys' fees at the close of discovery.

       Defendant's request to extend the discovery deadline is GRANTED IN PART AND DENIED

IN PART. The discovery deadline is adjourned to Monday, May 25, 2020.

       The Settlement Conference scheduled for May 1, 2020 is adjourned sine die.
Dated:   New York, New York
         March 24, 2020

                                  SO ORDERED



                                  _________________________
                                  SARAH L. CAVE
                                  United States Magistrate Judge




                              2
